 Case 1:18-cv-00886-LPS Document 92 Filed 02/14/20 Page 1 of 2 PageID #: 5480



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                                )
3SHAPE A/S,                                     )
                                                )
                           Plaintiff,           )    C.A. No. 18-886-LPS
              v.                                )
                                                )    CONSOLIDATED
ALIGN TECHNOLOGY, INC.,                         )
                                                )
                           Defendant.           )

                               STIPULATION TO EXTEND TIME

        WHEREAS, Plaintiff has requested that certain claim construction disclosure and briefing

deadlines be extended and defendant does not oppose those extensions;

        The parties hereby STIPULATE AND AGREE, subject to the approval of the Court, that

the below case deadlines are extended as follows:

Event                                               Current Deadline       New Deadline
Amended Joint claim construction chart              None                   February 18, 2020
Opening claim construction briefs                   February 13, 2020      February 20, 2020
Responsive claim construction briefs                March 6, 2020          March 11, 2020
Submission of claim construction tutorials          March 6, 2020          March 11, 2020
Submission of comments on opposing party’s          March 13, 2020         March 18, 2020
claim construction tutorial

/s/ Geoffrey G. Grivner                             /s/ Jeff Castellano
Geoffrey G. Grivner (No. 4711)                      John W. Shaw (No. 3362)
BUCHANAN INGERSOLL & ROONEY PC                      Jeff Castellano (No. 4837)
919 North Market Street, Suite 990                  SHAW KELLER LLP
Wilmington, DE 19801                                I.M. Pei Building
Telephone: (302) 552-4207                           1105 North Market Street, 12th Floor
Email: geoffrey.grivner@bipc.com                    Wilmington, DE 19801
                                                    Telephone: (302) 298-0700
Attorney for Plaintiff                              Email: jshaw@shawkeller.com
                                                             jcastellano@shawkeller.com
Dated: February 14, 2020
                                                    Attorneys for Defendant
Case 1:18-cv-00886-LPS Document 92 Filed 02/14/20 Page 2 of 2 PageID #: 5481




So ordered this ____ day of ____________, 2020

                                                 ______________________________
                                                     United States District Judge
